Title: To George Washington from John Robinson, 3 November 1757
From: Robinson, John
To: Washington, George



Dear Sir
Wmsburgh Novr 3. 1757.

I received your favour by Brinker, and am sensibly affected with the Miserable Situation of the unhappy People in your part of the Country, and am greatly concerned at the uneasiness I know you suffer on their Acct in not having it [in] your Power to prevent their Miseries, or put a stop to the cruel and inhuman Murders committed upon them, I, and every Body else, must agree with you, that the acting offensively is the only method of doing it, and of the Impossibility of guarding against the Wolfish cuning of the Savages by keeping the Men in Forts and Garrisons; I had Occasion to wait on the Govr soon after I received your Letter, when I asked his Honor if he had not received a Letter from You, he told me he had, and asked the same Question of me to which I answered in the Affirmative, and informed him of the Contents, his answer was that he was always of Opinion that an attempt ought to have [been] made last Summer to take Fort Du Quesne, and annoy the Enemy in their Settlements, and that he had pressed Lord Loudon two or three times on the Subject, but his Lordship told him that he had received a Plan of Operations from home and that he would not deviate from it; The Govr at the same time told me that he should send a Commission to Rutherford to raise a Company of Rangers to consist of Eighty men, which he hoped would be of some use in preventing the Savages from coming so far down to destroy the inhabitants, for my part, I confess I expect no great Matters from them, I was this Morning told that the Govr should say part of the Royal American Regiment was upon their march to our Frontiers, but he mentioned nothing of it to

me, His Honor is at this time almost wholy taken up with settleing his Affairs for his departure, as he expects a Man of War every day to carry him, We have not yet heard who is to succeed him, God send it may be some Body better acquainted with the unhappy Business we have in hand, and by his Conduct and counsel dispel the heavy cloud at present hanging over this distressed and unhappy Country, till which happy Event, I beg my dear Friend, you will bear, so far as a Man of Honor ought, the discouragement and Slights you have too often met with and continue to serve your Country, as I am thoroughly convinced you have always hitherto done, in the best manner you can with the small assistance that is afforded You—I sincerely wish You all happiness and especially that you may [be] speedily eased from that Anxiety which a generous Spirit must labour under from not having it in his Power to relieve the distresses of his unhappy Countryman. I am Dr Sir Your Most Afft. Friend and Servant

John Robinson

